Title: From George Washington to John Parke Custis, 26 October 1778
From: Washington, George
To: Custis, John Parke


          
            Dear Jack.
            Fred[ericksbur]g New York Oct. 26—78
          
          If my Brother, to whom the Inclosed is addressed, should not be a Member of Assembly, & in Williamsbg, I should be glad if you would contrive it to him by a safe hand.
          The Enemy still continue to keep us in suspence, & baffle all conjecture—they have five or Six thousand Men at this time actually on board transports, lying in New York bay; and a fleet of more than a hundred Sail left the Hook on the 20th Instt for England; said to contain Invalids, Officers of the reduced Corps, &ca. This Fleet comprehended 
            
            
            
            empty provision Ships—Mercht Ships—& private Adventurers, taking the benefit of a Convoy—At the sametime Admiral Byron with 14 or 15 Sail of the line and some Frigates, Sailed from the Hook wi<th> design, as is supposed, to look a<t the> French Squadron at Boston; & k<eep> them shut in there till the transports can get well advanced to their respective places of destination.
          It still remains a matter of great uncertainty whether the Enemy mean to evacuate New York or not—I do not myself think they will—but can give no better reason for their staying than that they ought to go. their uniform practice is to run counter to all expectation, I am therefore justified in my conclusion in the present instance.
          I forgot when you were here to desire, that you would let your Vessel bring up to Mount Vernon all the Nails and other Stores which had been imported for the use of my Plantation at Claibornes, & not delivered out—these I shall want myself—the Nails are of great importance to me.
          My love to Nelly, if with you, & compliments to all friends—Sincerely & affectionately I am Yrs
          
            Go: Washington
          
          
          <P.S.> When you <mutilated >, or send to Mt <Vern>on, Let my Mare be <broug>ht.
          
        